Citation Nr: 0822711	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-36 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and an acquaintance

ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel



INTRODUCTION

The veteran had active service from March 1966 to November 
1969.  The veteran served in the Republic of Vietnam from 
November 1968 to November 1969.    

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in December 2007.  This matter was 
originally on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
record reflects that the veteran had previously testified at 
a Travel Board hearing regarding the issue on appeal before 
another Veterans Law Judge in January 2007; however, the 
recording of the proceedings were inaudible and the veteran 
elected to have another Travel Board hearing.  The 
transcripts of both hearings are associated with the claims 
file.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  There is credible supporting evidence to corroborate the 
veteran's report of an in-service stressor event, and the in-
service stressor event has been linked by competent medical 
opinion to the veteran's PTSD.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304(f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the veteran's claim.

II.	Legal Criteria 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. 
§ 4.125(a) (2007); (2) combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2007).

With regard to the second criterion, evidence of an in-
service stressor event, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2007).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.


III.	Analysis 

At the April 2008 Travel Board hearing, the veteran 
essentially asserted that he was exposed to mortar attacks 
and firefights on multiple occasions while stationed in Nha 
Trang and Chu Lai while serving in the Republic of Vietnam 
and that such experiences caused his current PTSD.  The 
veteran further reported that the death of a soldier who was 
under his supervision also contributed to the development of 
PTSD.  The veteran explained that he had tasked a soldier 
under his supervision to deliver supplies and equipment to 
Cam Ranh Bay as a part of his duties as a supply sergeant and 
the soldier was killed upon carrying out the delivery when 
his truck overturned.      

The Board notes that the medical evidence of record clearly 
establishes that the veteran currently suffers from PTSD.  
Indeed, the veteran underwent a VA PTSD examination in April 
2004 and the examining psychologist noted an Axis I diagnosis 
of PTSD.  A December 2003 treatment record also reveals an 
Axis I diagnosis of delayed onset PTSD.    

Additionally, the veteran's current PTSD has been linked to 
his claimed Vietnam stressor events.  Specifically, the April 
2004 VA examining psychologist indicated that the veteran's 
PTSD was a result of exposure to combat zone trauma.  It is 
also noted that the veteran reported his claimed Vietnam 
stressor events (i.e., stationed in units subject to mortar 
and rocket fire and had a member of his unit killed in a 
convoy accident) to his former treating psychologist, Dr. 
A.B.H., at the December 2003 psychiatric evaluation and Dr. 
A.B.H. similarly indicated that the veteran's PTSD was 
related to his claimed Vietnam stressor events.  

The Board further notes that the veteran's DD Form 214 and 
service personnel records confirm that he served as a supply 
sergeant assigned to the Headquarters and Headquarters 
Company, 313th Radio Research Battalion and served as a 
shipping clerk assigned to the 328th Radio Research Company 
during his service in the Republic of Vietnam.  It is also 
noted that the veteran participated in an unnamed campaign, 
and is in receipt of the National Defense Service Medal, 
Vietnam Service Medal, and Vietnam Campaign Medal.  Neither 
the awards or decorations nor the veteran's participation in 
an unnamed campaign show that the veteran engaged in combat.  
Moreover, the veteran does not contend and the evidence of 
record does not show that he engaged in combat with the enemy 
or that his claimed stressor events are related to such 
combat.  Thus, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor events in order for the veteran to 
establish service connection for PTSD.  

There is insufficient corroborative evidence of record 
regarding the occurrence of the claimed stressor event of 
having supervised a soldier who was killed in a truck 
accident during the veteran's Vietnam service.  Although the 
veteran has submitted an April 1969 letter that he wrote to 
his family during his tour in Vietnam wherein he references 
the fact that one of his men was killed in a vehicle accident 
from Nha Trang to Cam Rahn Bay the day before, available US 
Army Casualty Reports show that the deceased soldier that the 
veteran referenced was assigned to the 374th Radio Research 
Battalion at the time of his fatal accident and not the unit 
to which the veteran was assigned.    

Nevertheless, the veteran has submitted a December 1968 
letter that he wrote to his family while stationed in Nha 
Trang, Vietnam wherein he notes that incoming mortar fire and 
firefighting had occurred the night before.  The Board 
observes that a March 1969 service treatment record supports 
the veteran's statement that he was in Nha Trang during that 
time as it is noted in the record that the veteran had been 
stationed in Vietnam for four months at Nha Trang.  The Board 
further notes that, with respect to being exposed to weaponry 
fire, to include mortar or rocket attacks on a base, 
corroboration of every detail of such a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient.  See Suozzi v. Brown, 10. Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Board 
affords the December 1968 letter significant probative value 
as the veteran wrote the letter contemporaneous to the events 
described and there is no evidence of record inconsistent 
with the letter's contents.  Thus, the Board finds that the 
veteran's December 1968 letter sufficiently corroborates the 
occurrence of the veteran's claimed in-service stressor of 
having been exposed to mortar fire and firefights while 
serving in Vietnam.  

For the foregoing reasons, the Board finds that the veteran 
meets all three criteria of 38 C.F.R. § 3.303(f) (2007) for a 
grant of entitlement to service connection for PTSD.  
Therefore, service connection for PTSD is warranted.    


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


